— Appeal by defendant from a judgment of the County Court, Suffolk County, rendered February 2, 1977, convicting him of two counts of criminal possession of a forged instrument in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. This case is remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (subd 5). In view of the dissenting memorandum of Mr. Justice Titone, we address ourselves briefly to defendant’s contention that the Suffolk County jury selection procedure deprived him of a fair trial. Defendant’s argument rests, in essence, on two facts which were brought out at a pretrial hearing on his motion to disqualify the jury panel. First, the jury panel in this case was composed entirely of white persons. Second, the Suffolk County Commissioner of Jurors admittedly follows the practice of excluding from juries those persons who do not possess a driver’s license. We do not believe that either of these facts warrants the conclusion that the Suffolk County jury selection procedure is unlawfully discriminatory. The Sixth and Fourteenth Amendments to the Federal Constitution require "the presence of a fair cross section of the community on venires, panels, or lists from which petit juries are drawn” (Taylor v Louisiana, 419 US 522, 526). The "fair-cross-section” requirement precludes the exclusion of *1005"large, distinctive groups * * * from the pool” (p 530). Over the years, the courts have ruled unconstitutional the systematic exclusion of Blacks (Strauder v West Virginia, 100 US 303), women (Ballard v United States, 329 US 187; Taylor v Louisiana, supra), Mexican-Americans (Hernandez v Texas, 347 US 475) and day laborers (Thiel v Southern Paciñc Co.; 328 US 217) from jury service. Not all exclusions, however, are impermissible. As stated in Taylor v Louisiana (supra, p 538), "The States remain free to prescribe relevant qualifications for their jurors and to provide reasonable exemptions so long as it may be fairly said that the jury lists or panels are representative of the community.” Applying the Taylor standards to the facts appearing on the instant record, we cannot say that the Suffolk County jury selection procedures are unconstitutional. There was no showing that the category of persons excluded because they did not possess a driver’s license was numerically large, or constituted a "separate class” (see Hernandez v Texas, supra, p 479) or "identifiable group entitled to a group-based protection” (see Hamling v United States, 418 US 87, 137). Nor was it shown that the exclusion of nondrivers disproportionately affected Blacks, or members of a particular class. The fact that the panel from which defendant’s jury was chosen was entirely white is inconclusive. There was no proof of the proportion of Blacks in the total population of Suffolk County, or of Black representation on previous jury panels. Certainly, it was not demonstrated that Blacks have been underrepresented on Suffolk County juries "over a significant period of time” (see Castaneda v Partida, 430 US 482, 494). Damiani, J. P., Rabin and Margett, JJ., concur.